Citation Nr: 1713370	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-23 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to April 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in part, granted service connection for bilateral hearing loss, evaluated as noncompensable, and denied service connection for a right knee disability.

In October 2016, the Veteran testified at a Travel Board hearing in San Antonio, Texas before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

The Board notes that in the November 2012 rating decision, the RO granted service connection for tinnitus, rated at 10 percent disabling.  The issue of an increased rating for tinnitus (on an extraschedular basis) has been raised by the record in a June 2016 statement (VA Form 21-4138) and an August 2016 "Intent to File a Claim for Compensation and/or Pension" (VA Form 21-0966).  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level III hearing loss in his right ear and Level II hearing loss in his left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letters dated in August 2010 and May 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's VA records and private treatment records identified by the Veteran have been obtained and associated with the claims file.  VA attempted to obtain the Veteran's service personnel and medical treatment records.  However, a May 2011 response to the request for these records indicates that they were lost in a 1973 fire at the National Personnel Records Center.  The Veteran was notified of this in June 2011, and was asked to provide additional information to assist in reconstructing his service treatment records, or provide his own copies if he had any in his possession.  Based on the information provided, the VA requested additional records searches; however, a September 2012 response indicates that no records were found.  The Veteran was notified that attempts to locate his service treatment records had been futile and all efforts exhausted.  The Veteran was asked again if he had any records in his possession and replied that he did not.  See VA Form 21-0820 (Report of General Information).  In this instance, the Board finds that further search efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Therefore, VA has fulfilled its duty to assist in locating the Veteran's service treatment records.

The Veteran was afforded VA audiological examinations in October 2012 and July 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38C.F.R. § 4.3 (2016). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether any staged rating periods are warranted; however, the record does not support the assignment of staged ratings during the pendency of the Veteran's claim.




Analysis

The Veteran's bilateral hearing loss disability is rated as noncompensable under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2016).

Under DC 6100, a disability for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2016).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id. 

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of entitlement for an initial compensable rating for bilateral hearing loss or a higher rating via a "staged" rating.  

On the authorized audiological evaluation in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
50
LEFT
20
10
30
45
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear. The average puretone thresholds are 23 decibels in the right ear and 36 decibels in the left ear. 

In April 2013, the Veteran received a private audiological evaluation from Beltone Audiology & Hearing Aids.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
10
35
LEFT
10
10
30
50
60

While the audiogram was represented in graphical form, the Board may interpret a graphical audiogram.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The puretone threshold average, after rounding to the nearest whole number, was 20 decibels in the right ear and 38 decibels in the left ear. Speech discrimination testing using the NU-6 test revealed a speech recognition ability of 96 percent in the right ear and 84 percent in the left ear. The private audiologist recommended that the Veteran implement good communication strategies (facing the speaker, proper lighting, minimizing background noise, etc.) and consider a hearing aid for his left ear.

Also in April 2013, the Veteran received a private audiological evaluation from New Sound Hearing Aid Centers, which resulted in similar puretone thresholds as the Beltone evaluation.

A September 2014 letter to the Veteran from Miracle-Ear indicated that the Veteran would benefit from having hearing aids.  

On the authorized audiological evaluation in July 2016, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
45
LEFT
25
25
45
70
60

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 84 in the left ear.  The average puretone thresholds are 31 decibels in the right ear and 50 decibels in the left ear. The examiner found that the Veteran's hearing loss impacted the ordinary conditions of the Veteran's daily life, including the ability to work, as the Veteran stated that he often hears, but does not understand, and sometimes misinterprets the statements of others. 

The Veteran testified at his October 2016 Travel Board hearing that his hearing loss had gotten worse.  Specifically, the Veteran stated he could hear, but he could not understand what a person was saying, although sometimes, he could not hear at all.  He stated that his main problem was communication, that he would think a person said one thing, but that they had said something else.  He stated that his doctors had recommended hearing aids. 

In order to determine the appropriate disability rating for the Veteran's service-connected bilateral hearing loss based upon the documented objective audiological results during the appeal period as discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).

The October 2012 VA examination documents that the Veteran's puretone threshold average on the right side was 23 decibels, with 96 percent speech discrimination; therefore, Table VI assigns the Roman numeral I to the right ear.  The Veteran's left ear puretone threshold average was 36 decibels, with speech discrimination of 94 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Next, DC 6100 directs that the Roman numerals derived from Table VI be applied to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral I and the row for Roman numeral I intersect, Table VII reveals that a noncompensable disability rating of 0 percent is warranted.  Additionally, the October 2012 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.

The July 2016 VA examination documents that the Veteran's puretone threshold average on the right side was 31 decibels, with 82 percent speech discrimination; therefore, Table VI assigns the Roman numeral III to the right ear.  The Veteran's left ear puretone threshold average was 50 decibels, with speech discrimination of 84 percent; therefore, Table VI indicates the assignment of Roman numeral II for the left ear. Where the column for Roman numeral IV and the row for Roman numeral II intersect, Table VII reveals that a 0 percent disability rating is warranted. Likewise, the July 2016 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.

To the extent that the record documents that the Veteran underwent additional audiometric testing in April 2013, such records have been considered by the Board; however, they are less probative regarding the objective level of severity of the Veteran's service-connected bilateral hearing loss, as the treatment records do not document use of the Maryland CNC speech discrimination test per VA regulations.  See 38 C.F.R. § 3.85(a).  

Based on the foregoing, the Board concludes that an initial compensable rating for bilateral hearing loss is not warranted.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular consideration

The Board has also considered whether referral is warranted in this case for an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the case may be referred to the Under Secretary for Benefits or the Director of Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016). 

Extraschedular consideration involves a three-step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 


The schedular rating criteria provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all the Veteran's hearing loss symptoms and described hearing impairments are contemplated by the schedular rating criteria.  As discussed above, the Veteran indicated having difficulty understanding what individuals are saying.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, and as measured by both audiometric testing and speech recognition testing. The ability of the Veteran to hear voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were not demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's reported difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. 

Comparing the Veteran's disability level and symptomatology of the bilateral hearing loss to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not advanced having ceased work due a service-connected disability.  As such, the Board finds that an issue of TDIU has not been raised, and is not before the Board on appeal.  Additionally, the Board has considered whether the Veteran's bilateral hearing loss warrants entitlement to special monthly compensation (SMC); however, the Board finds that the matter of SMC is not raised by the Veteran or warranted by the evidence of record for any period on appeal.  See 38 U.S.C.A. § 1114 et seq. (West 2014); 38 C.F.R. § 3.350 et seq. (2016).

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran contends that service connection is warranted for his right knee disability.  Specifically, the Veteran states that while in Korea, he fell from the bed of a truck and injured his right knee, and has suffered pain in his knee since.  See June 2011 correspondence.  

The Board notes that the Veteran's service treatment records were unfortunately destroyed in a fire in 1973.  However, the Board finds the Veteran's statements that he suffered a knee injury and has experienced pain since to be credible.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition, the record reflects that the Veteran has a current knee disability.  See February 2004, November 2008, and April 2011 private treatment records. 

Therefore, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed right knee disability.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's claimed right knee disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability began during service, has continued since service, or is otherwise related to in-service events.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles. 

2.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


